Title: To Thomas Jefferson from Thomas Pinckney, 15 August 1793
From: Pinckney, Thomas
To: Jefferson, Thomas



Dear Sir
London 15 Augt. 1793

The frequent interruptions our vessels experience especially in navigating the European seas induce me to address you in cypher. I have had several conversations with Lord Grenville, but do not find that this government will at all relax in the measures they have adopted toward the neutral nations. I have urged every thing in my power in opposition to the policy as well as the right of these measures, and have assured him that they will be considered by our government as infringements of the neutral rights. As I cannot speak from authority on the subject, I have not said what measures we shall adopt in consequence—altho’ I have strongly insisted on the detriment to the Commercial interests of this country which must necessarily ensue from the various impediments opposed to a free intercourse, as well as from the ill will they will excite. I may perhaps estimate too highly the blessings of peace in general and the advantages of our Neutral situation, notwithstanding all the deductions to be made on account of the conduct of this Country. But it appears to me that if the United States should deem it necessary to go beyond the line of remonstrance on this occasion, prudence will dictate that our opposition should be confined to commercial regulations; not knowing however what sentiments may prevail on your side of the Atlantic, I thought it my duty to enquire of the Danish and Swedish Envoys what support might be expected in Europe from stronger measures. They both tell me that they do not insist upon the principle of free  Ships making free goods, or the other stipulations of the armed neutrality of the last war, and that they shall be very happy if they can obtain the performance of the express Treaties they have with this country, which has by no means been the case hitherto. Sweden says she will send convoys with her merchantmen, Denmark thinks this is an impolitic measure, for unless they are convoyed by an adequate force, it may, without materially benefitting, only serve to involve them in actual hostilities. The opinions of both in short are, that the neutral powers are not strong enough to cause their rights to be respected. You will see in the public papers a curious Diplomatique Morceau of Lord Hervey the British Minister at the Court of Florence, which will illustrate this subject. I enquired of Lord Grenville the reason of the distinction made in favor of the Danish and Swedish vessels going to blockaded ports. Upon his replying that it was in consequence of their treaties, I told him that although from circumstances of which he was apprized, we had no commercial treaty with them, yet I considered the commercial advantages derived by G. Britain from the U.S. to be superior to what they received from either of those powers, and therefore, tho’ not strictly bound by treaty I should conceive it politic in them to give us equal advantages. He said no difference was made but in that article which was more a matter of form than of real utility. If I were to judge from my ideas of the interests of this nation, and from the sentiments I hear expressed by the majority of the people with whom I converse, I should conceive the present campaign would terminate the war—but judging, as I take the safer rule to be, by the characters and views of those who direct their Councils, I think the war will be persisted in until inability to support the expence will force its termination, and happily for mankind that period does not appear to be far distant. The information which was expected from Consul Bond and which was the reason assigned for postponing arrangements concerning the impressment of our seamen is not yet arrived. Perhaps you may be able to expedite that business, if the whole be not calculated merely to avoid meeting a discussion which may terminate either in a fair arrangement or an avowal of principles which, however repugnant to our rights they think necessary for the prosperity of their Marine. I find from official conversations here that the pretence of infractions on our part still prevent the full effect of the treaty of peace—that a variety of objections to the statement of facts as offered by you are brought forward, and that the indecision of the Virginia case is strongly relied upon. Our mint will receive by this opportunity a considerable part of the copper contracted for—by the next Vessels, (which will sail in a short time) I hope to send the remainder. With the utmost respect & sincere regard I remain Dear Sir Your faithful & obedient Servant.

Thomas Pinckney

 